Reasons for allowance




1.	Claims 21-40 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art Aweya et al(US 7787370) explains a link control architecture in accordance with the present invention. Inputs to load balancing algorithm  may include packet drop probabilities of each queue i. Load balancing algorithm may direct a flow to an appropriate queue i. Packet drop probabilities (e.g., link quality metrics) may be computed by an active queue management algorithm  which may use random early detection to manage queue sizes. Active queue management algorithm may receive control parameters and queue size to generate packet drop probabilities which are then forwarded to load balancing algorithm. Packet drop decisions may be forwarded to queue i  from active queue management algorithm. Queue i  may direct flow  to link i, as determined by load balancing algorithm. Rabie et al(US 2005/0160171) explains selection of a component link within a bundled link in which to admit a particular connection is performed according to one or more admission policies. The use of admission policies for this selection allows for the balancing of traffic across a bundle of component links and/or connections. In particular, in networks where the bundled links and/or connections are Krishnaswamy et al(US 2010/0017861A1) adjustor can utilize the information determined by network monitor for determining pricing of communication session.  Network monitor determines the link quality for communication session is poor or that the load for the network operated by MNO  is above a predetermined threshold,lthen pricing for the communication session can be reduced, comparatively speaking to if the link quality is  better and/or the system load is not above the predetermined threshold. 
 
  
However regarding claim 21 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: \ determining, by a classifier trained using machine learning, a second prediction of health of the link based at least on the plurality of parameters, wherein the second prediction of health is a different type of prediction than the first prediction of health; (d) selecting, by the device,  one of the first prediction of health or the second prediction of health as a health of the link based at least on a respective 
Further regarding claim 31 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: determine, via a classifier trained using machine learning, a second prediction of health of the link based at least on the plurality of parameters, wherein the second prediction of health is a different type of prediction of health than the first prediction of health; select between one of the first prediction of health or the second prediction of health as a health of the link based at least on a respective weight of each of the first prediction of health and the second prediction of health; and reduce a use of the link based at least on the health of the link.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478